Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 109-115, 117-121 and 123-128 are currently pending. Claims 109-112, 114, 117-121, 123-125, 127 and 128 have been amended by Applicants’ amendment filed 08-17-2021. Claims 116 and 122 have been canceled by Applicants’ amendment filed 08-17-2021. 

Product-by-Process
Instant claims 120, 121 and 123-128 are determined to be product-by-process claims. The structural elements of the microarray comprising: “a substantially planar substrate comprising a hingeable portion and a reservoir, wherein each of the microtip projections is attached to the substantially planar substrate at the hingeable portion and projecting at an angle relative to the substantially planar substrate”, is obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. Moreover, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 109-115, 117-121 and 123-128 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed May 7, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2017/045161, filed on August 2, 2017, which claims the benefit of US Provisional Patent Application 62/508,861, filed May 19, 2017; US Provisional Patent Application 62/460,574, filed February 17, 2017; and US Provisional Patent Application 62/370,416, filed August 3, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 17, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The term “hingeable portion” as recited in claims 109 and 120 is interpreted to refer to any portion of one of (or the plurality of) microtip projections, substantially planar substrate; and/or the reservoir, wherein the “hingeable portion” may (or may not) comprise a hinge.

Objection to Markush Language
The objection to claims 114 and 125 is maintained because of the following informalities: Claims 114 and 125 improperly state the intended Markush groups such that claim 114 recites, for example, the term “wherein the metal comprises titanium, stainless steel...or mixtures thereof”; where the proper format requires use of the term “consisting of” and the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, “wherein the metal of the metal sheet is selected 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 109-115, 117-121 and 123-128 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 109 and 120 are indefinite for the recitation of the term “is attached to the substantially planar substrate” such as recited in claim 109, line 6 because it is unclear as to what “is attached to the substantially planar substrate”, and whether the ‘plurality of microtip projections’ are so attached, and/or whether the ‘reservoir’ is so attached and, thus, the metes and bounds of the claim cannot be determined.
Claims 109 and 120 are indefinite for the recitation of the term “is outlined by the hingeable portion and a void” such as recited in claim 109, line 7 because it is completely unclear what is being described by the term “is outlined by the hingeable portion and a void” and/or whether ‘the plurality of microtip projections’ are outlined by the hingeable portion, and/or whether the ‘reservoir’ is outlined by the hingeable portion. Moreover, it is completely unclear as to the location, meaning, etc. of the “void”, such that it is unclear whether the term refers to a box, a position outside of the microarray, some portion of the plurality of microtip projections, a void within a reservoir, etc. and, thus, the metes and bounds of the claim cannot be determined.
Claims 117 and 127 are indefinite for the recitation the term “up to about 80%” such as recited in claim 117, line 2 because the claim recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), such that the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 117 recites the broad range or limitation of “about”, wherein the term “about” encompasses numbers slightly higher or lower than 80%, while the claim also recites the narrower statement of the range or limitation of “up to”, wherein the term encompass a specific number and anything slightly lower than 80%. Accordingly, the metes and bounds of the claim are not clear.
Claims 110-115, 118 and 119 are indefinite insofar as they ultimately depend from claim 109. 

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 109-115, 117-121 and 123-128 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Ross (US Patent Application Publication No. 20130144217, published June 6, 2013).
Regarding claims 109-111, 117-121, 127 and 128, Ross teaches a method of forming a microneedle array including injecting a moldable material into a microneedle negative cavity, wherein the microneedle negative cavity defines a plurality of fabricated nanostructures on a surface, the nanostructures being arranged in a pattern, wherein the microneedle array can include a substrate, a plurality of microneedles extending from a surface of the substrate (interpreted as microtip projections), and a plurality of nanostructures on a surface of at least one of the microneedles, such that the nanostructures can be arranged in a predetermined pattern, and a transdermal patch including the injection molded microneedle array is also disclosed (interpreted as a microarray, a plurality of microtip projections on a substantially planar substrate, claims 109 and 120) (paragraph [0008]-[0009]). Ross teaches in Figure 18, a perspective view of one embodiment of a transdermal patch prior to delivery of a drug compound (interpreted as a substance-loaded microtip), while Figure 19 is a front view of the patch of Figure 18, wherein release member 310 is positioned between the drug delivery assembly 370 and the microneedle assembly (interpreting the release member as a hingeable portions, and a void); Figure 22 is a perspective view of the transdermal patch of Figure 18; and Figure 23 is a front view of the patch Figure 22, wherein microneedle segments 31 can be formed such that they are oriented at any suitable angle to the base 36 of the mold segment, the base 36 forming a surface of a supporting substrate (interpreted as a substance-loaded microtip; a hingeable portion and a void; projecting at an angle; and an angle of about 50o to about 90o, claims 109, 110, 120 and 121) (paragraphs [0027]-[0028]; [0031]-[0032]; and [0062], lines 1-3). Figures 18, 19 and 23 are shown below:

    PNG
    media_image1.png
    226
    403
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    264
    394
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    256
    437
    media_image3.png
    Greyscale

Figure 18                                         Figure 19                                         Figure 23
Ross teaches in Figure 14, a cross sectional view of an injection molded array of microneedles following removal from the mold, wherein aperture 328 is aligned with a single channel 330 via a junction 332 (interpreting the aperture and junction as hingeable portion, wherein the tip of the microtip projections can comprise a void (void of the substance), and/or the space between the microtip projections is a void, claims 109 and 120) (paragraph [0129]). Ross teaches that Figures 18 and 19 show a transdermal patch 300 that contains a drug delivery assembly 370 and a microneedle assembly 380, such that the drug delivery assembly 370 includes a reservoir 306 positioned adjacent to the rate control membrane 308, wherein the reservoir contains an agent for delivery via the microneedle device (interpreting the channel as a depression; a reservoir; and thickness is 0 to about 80% of the thickness of microtip projection, claims 109, 111, 117, 120 and 127) (paragraphs [0106], lines 22-23; and [0160], lines 13-17). Ross teaches a positive mold master and/or a negative mold segment can be formed according to any standard microfabrication technique or combination thereof including, lithography, etching techniques such as wet chemical, dry and photoresist removal; electrochemical etching; thermal oxidation of silicon; electroplating and electroless plating; diffusion processes, such as boron, phosphorus, arsenic, and antimony diffusion; ion implantation; film deposition such as evaporation (filament, electron beam, and flash); sputtering; chemical vapor deposition (CVD); epitaxy; electroplating; lamination; laser machining; embossing molding; metal stamping; and laser ablation (interpreted as etching, claim 120) (paragraphs [0084]; and [0085], lines 1-2). Ross teaches that regardless of the particular configuration employed, the patch 300 also contains a release member 310 that is positioned between the drug delivery assembly 370 and the microneedle assembly 380, wherein the release member can be optionally bonded to the adjacent support 312 and/or the rate control membrane, which is adjacent to the reservoir 306 (also interpreting each microneedles or microneedle assembly as a hingeable portion, wherein there are voids between each microneedle; and outer diameter of the needle can be between 10 micrometers and about 100 micrometers (interpreted as the thickness of the microtip projection, claim 117 and 127) (paragraph [0108]).
Regarding claims 112 and 123, Ross teaches that the array of microneedles need not include microneedles that are all identical to one another, such that the array can including a mixture of microneedles having various lengths, outer diameters, inner diameters, cross-sectional shapes, nanostructured surfaces, and/or spacing between microneedles, wherein the microneedles can be spaced apart in a uniform manner such as in a rectangular or square grid or in concentric circles, wherein the size and shape of the microneedles can vary as desired (interpreted as a grid, claims 112 and 123) (paragraphs [0057], lines 1-8; and [0058], lines 1-2). Ross teaches that the nanotopography can be formed of any number of different elements, such that the pattern of elements can include 2 different elements, 3 different elements, 4 different elements, or more, wherein Figure 5 shows 73 pillars (interpreted as encompassing 25 microtip projections per cm2, claims 112 and 123) (paragraph [0071], lines 1-5). 
Regarding claims 113-115 and 124-126, Ross teaches that a process of electroforming involves placing the positive mold master into an electroforming tank that deposits metal around the features of the master, such that this can be any suitable metal that is deposited to a desired thickness at which point the mold master is separated from the electroformed metal creating the negative mold components; and that the substrate cavity 38 can vary in thickness to meet the needs of the device, such as about 1000 micrometers or less including about 10 to about 200 micrometers (interpreted as the thickness of the metal is 25 to 150 microns, claims 113 and 124) (paragraphs [0105]; [0106], lines 7-12). Ross teaches that the material to be molded according to the process can include a variety of materials including metals, ceramics, polymers, as well as, composites thereof (interpreted as metals) including metals such as copper, steel, nickel, aluminum, brass and other metals, as well as, thermoplastic or thermoset polymers (interpreted as metals; stainless steel and nickel; and comprising thermoplastic; and claims 114-115 and 124-126) (paragraphs [0083]; and [0119]). 
Ross meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed August 17, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Ross fails to teach the claimed “plurality of microtip projections that are outlined by the hingeable portion and a void” (Applicant Remarks, pg. 8, first full paragraph).
Regarding (a), as discussed supra, the term “is outlined by the hingeable portion and a void” is indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. The hingeable portion, the structure and location of the void, and how they are related to each of the plurality of microtip projections, reservoir, and/or substantially planar substrate is completely unclear. It is noted that MPEP 2111 states that “[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. As noted in MPEP 2111.01(I), under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification, such that the plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention; and that the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms (underline added). The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Thus, the term “hingeable portion” as recited in claims 109 and 120 is interpreted to refer to any portion of one of (or the plurality of) microtip projections, substantially planar substrate; and/or the reservoir, wherein the “hingeable portion” may (or may not) comprise a hinge. Clearly, something that is “hingeable” (e.g., able to be hinged) does not necessarily comprise a hinge (e.g., “hinged”). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicants’ assertion that Ross fails to teach the claimed “plurality of microtip projections that are outlined by the hingeable portion and a void” as recited in instant claims 109 and 120, is not persuasive. Ross et al. teach in Figure 18, a perspective view of one embodiment of a transdermal patch prior to delivery of a drug compound, such that Figure 18 comprises a release member 310 is positioned between the drug delivery assembly 370 and the microneedle assembly 380, wherein the release member can be optionally bonded to the adjacent support 312 and/or the rate control membrane, which is adjacent to the reservoir 306 (interpreting the release member as a hingeable portion, and a void; and interpreting each microneedle or microneedle assembly as a hingeable portion, wherein there are voids between each microneedle); that Figure 14 shows a cross sectional view of an injection molded array of microneedles following removal from the mold, wherein aperture 328 is aligned with a single channel 330 via a junction 332 (interpreting the aperture and junction as hingeable portions, wherein the tip of the microtip projections can comprise a void (void of the substance), and/or the space between the microtip projections is a void). Thus, Ross et al. teach all of the limitations of the claims.



(2)	The rejection of claims 109-115, 117-121 and 123-128 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Simmers (US Patent Application Publication No. 20150258319, published September 17, 2015).
Regarding claims 109-115, 117-121 and 123-128, Simmers teaches applicators that can be used to treat a selected site (e.g., on skin) and/or to apply an active ingredient to the treated site, wherein the applicators can achieve a desired depth of penetration by achieving a minimum application force, and can limit the amount of force that can be applied to the microneedle device and to the skin such as, for example, by causing the microneedle device to retract after a maximum application force has been met (interpreting the applicator as a hingeable portion, and comprising a applicators can be used to perforate skin with microneedles, wherein uncoated microneedles can create microchannels in the skin, such that targeted penetration of the microneedles generally includes penetration into the epidermis and dermis of the skin; and that an active agent such as a drug can be coated on the microneedles, such that the active agent is delivered into the skin (interpreted as substance-loaded microtip projections, claims 109 and 120) (paragraph [0008], lines 1-8). Simmers teaches that in delivering an active component, the microneedle device can be provided with a reservoir for temporarily retaining an active component in liquid form prior to delivering the active component through the stratum corneum, wherein the microneedle can be hollow to provide a liquid flow path directly from the reservoir and through the microneedles to enable delivery of the therapeutic substance through the skin, wherein the drug reservoir can be provided in the form of a matrix layer containing drug, or within the skin-contact adhesive of the patch (interpreted as a reservoir comprising a depression, claims 109, 111 and 120) (paragraphs [0004], lines 12-19; [0023], lines 17-19; and [0025], lines 1-2). Simmers teaches in Figure 1 that microneedles 108 can be arranged in any desired pattern such as uniformly spaced rows (interpreted as a grid), in a polygonal pattern such as a hexagon, heptagon, triangle, square, rectangle, octagon or trapezoid, as well as, circular or oval patterns; or distributed over the microneedle substrate 109 randomly (interpreted as encompassing a grid pattern, claims 112 and 123) (paragraph [0115]; and Figure 1). Figures 1, 5 and 6 are shown below:

    PNG
    media_image4.png
    630
    748
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    575
    743
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    265
    409
    media_image6.png
    Greyscale

                    Figure 1                                                  Figure 5                                        Figure 6
Simmer teaches that the desired threshold application force can be modified or controlled through a variety of means including, the shape of the connecting member 110, the rigidity of the connecting member 110, the selection of hinge type, by adjusting the relative rigidity of the housing 102, and/or the connecting member 110 through a variety of means including material selection or thickness of material, or a combination thereof (interpreted as selecting a hinge portion thinner than a thickness of the planar substrate; and located at the proximal end, claims 118, 119, 127 and 128) (paragraph [0066], lines 110). Simmers teaches that applicator 100 can include a housing 102, a plunger (or piston, or actuator) 104, and a microneedle device 106 comprising an array 107 or microneedles 108, and connecting members 110 coupled to the housing 102 via a first hinge portion 136 and a second hinge portion 138 (interpreted as an array; hingeable portion; beveled edge; proximal portion; hingeable portion is thinner than substantially planar substrate; substantially planar substrate; a plurality of microtip projections; projecting at an angle; 0 to 80% of microtip projection; and an angle of 50o to 90o, claims 109, 110, 117-121, 127 and 128) (paragraphs [0029]; and [0062], lines 1-2). Simmers teaches that Figure 6 shows a portion of the microneedle array 107 that includes four microneedles positioned on a microneedle substrate 109, which can be the carrier 124 or another layer coupled to the carrier (paragraph [0097], lines 1-5; and Figure 6). Simmers teaches that the array of microneedles contains about 100 to about 1500 microneedles per cm2, or about 3 to about 30 microneedles per cm2 of the array of microneedles (interpreted as encompassing 25 microtip projections; and indicating a substrate of 0.5 to 200 microns thick, claims 112, 115, 123 and 126) (paragraphs [0105]; and [0108]). Simmers teaches that the housing 102, the plunger 104, and/or the microneedle device 106 can be formed of a variety of materials including thermoset plastics, thermoformable plastics, or metals such as stainless steel, aluminum, or other suitable metals including titanium (interpreted as metals; thermoplastics; and stainless steel, claims 113-115 and 124-126) (paragraphs [0034]; and [0090]). Simmers teaches that the connecting members 110 can form a portion of a stored energy device 130 for the application of an applied force (paragraph [0059], lines 1-13).
Simmers meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed August 17, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Simmers fails to teach the claimed “plurality of microtip .
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s argument. Applicants’ assertion that Simmers fails to teach the claimed “plurality of microtip projections that are outlined by the hingeable portion and a void” as recited in instant claims 109 and 120, is not persuasive. Simmers teaches applicators that can be used to treat a selected site (e.g., on skin) and/or to apply an active ingredient to the treated site, wherein the applicators can achieve a desired depth of penetration by achieving a minimum application force; and an array of microneedles; and that applicator 100 can include a housing 102, a plunger (or piston, or actuator) 104, and a microneedle device 106 comprising an array 107 or microneedles 108, and connecting members 110 coupled to the housing 102 via a first hinge portion 136 and a second hinge portion 138, wherein connecting members 110 can form a portion of a stored energy device 130 for the application of an applied force (interpreting the applicator including hinges, plunger, connecting members, stored energy device, and the array of microneedles as hingeable portions, and the space between the needles (109) in the housing, by the hinges, etc. as comprising a void). Thus, Simmers teaches all of the limitations of the claims.

Conclusion
Claims 109-115, 117-121 and 123-128 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639